          Case 1:21-cv-00052-LAK Document 70 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Gabrielle Hoffman,

                            Plaintiff,                       21 Civ. 52 (LAK)(GWG)
                     -against-                               Order for Limited Appearance of Pro
                                                             Bono Counsel
 Brett Rattner,

                            Defendant.

GABRIEL W. GORENSTEIN, United States Magistrate Judge:

       The Clerk of Court is directed to attempt to locate pro bono counsel to represent the

plaintiff at a settlement conference to be conducted before the undersigned. If pro bono counsel

is located, such counsel shall represent the plaintiff solely for purposes of the settlement

negotiations and that representation will terminate at the conclusion of the settlement process. If

the Clerk of Court is unable to locate pro bono counsel, the plaintiff shall appear without counsel

at the settlement conference.

       Any objection by the plaintiff to the grant of pro bono counsel to represent the plaintiff at

a settlement conference must be filed within 14 days of the date of this Order. In the event the

plaintiff files such an objection, this grant for pro bono counsel is vacated.

SO ORDERED.

Dated: July 23, 2021
       New York, New York


                                                                GABRIEL W. GORENSTEIN
                                                                United States Magistrate Judge




                  COPY MAILED TO PLAINTIFF BY CHAMBERS
